         Case 1:19-cv-07518-MKV Document 42 Filed 12/22/20 Page 1 of 1
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 12/22/2020
 MERCURY PUBLIC AFFAIRS LLC,

                           Plaintiff,
                                                                    1:19-cv-07518-MKV
                        -against-

 AIRBUS DEFENCE AND SPACE, S.A.U. f/k/a                           ORDER OF DISMISSAL
 Airbus Military,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

executed a settlement agreement [ECF No. 41]. Accordingly, IT IS HEREBY ORDERED that

the above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

January 22, 2021. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: December 22, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
